Citation Nr: 0941629	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  03-26 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for asbestosis.  


REPRESENTATION

Appellant represented by:	Michael A. Leonard, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active military service from December 1951 to 
July 1954.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Roanoke, Virginia, Regional Office (RO).

In September 1999, the Board found that the Veteran's claim 
for service connection for asbestosis was not well grounded.  
However, in an August 2004 decision the Board permitted the 
Veteran to reopen his claim after finding he had submitted 
new and material evidence.  In that August 2004 decision, the 
Board also remanded the matter for additional development on 
the merits.

After the August 2004 remand, the Veteran's claim was 
returned to the Board for further consideration.  The Board 
denied entitlement to service connection for asbestosis in 
September 2006.  The Veteran appealed this decision to the 
United States Court of Appeals for Veterans Claims (Court).

In an August 2008 single judge decision, the Court vacated 
the September 2006 Board decision.  The matter was remanded 
to the Board for further proceedings consistent with the 
Court's decision.

In April 2009, the Board remanded this appeal to the RO via 
the Appeals Management Center (AMC) for development 
consistent with the August 2008 Court decision.  The 
requested development has been completed to the extent 
necessary, and the appeal has been returned to the Board for 
further review. 

The Veteran has testified before the undersigned in a Travel 
Board hearing in March 2004.  A Transcript of the hearing has 
been associated with the claims file.  There were two 
hearings in reference to the prior denial, transcripts of 
which are also on file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).
FINDING OF FACT

The preponderance of the evidence shows that the Veteran does 
not have a current diagnosis of asbestosis, and that the 
previous diagnosis of asbestosis was inaccurate. 


CONCLUSION OF LAW

Asbestosis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2009).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was recently amended 
to eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2009). 

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In this case, the Veteran was provided with VCAA notification 
in letters dated January 2003 and August 2004.  These letters 
each told the veteran what evidence was needed to 
substantiate the claim for service connection for his 
asbestosis.  The veteran was also informed that VA would 
obtain service records, VA records, and records from other 
Federal agencies, and that with his authorization VA would 
obtain private medical records on his behalf or he could 
submit the records.  These letters supplied the notification 
required by Pelegrini.  

As for the notification required by Dingess, veteran status 
is not at issue in this case.  The January 2003 and August 
2004 letters notified the Veteran that he must submit 
evidence of a current disability and evidence of a 
relationship between that disability and active service.  

It does not appear that the Veteran has ever received 
notification pertaining to the assignment of assignment of 
disability evaluations or effective dates.  However, the 
Board finds that it may proceed with consideration of the 
Veteran's appeal without fear of prejudice to his claim.  As 
the Veteran's appeal will be denied, neither a disability 
evaluation nor effective date will be assigned.  Therefore, 
no possible harm can result from the failure to notify the 
Veteran of these matters, and the Board can proceed with 
consideration of the appeal.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

As portions of the notice came after the initial adjudication 
of the claim, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The timing deficiency was remedied by the fact 
that the Veteran's claim was readjudicated by the RO in March 
2006, after proper VCAA notice was provided.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).  The Board concludes that 
the duty to notify the Veteran has been met.  

The Board also finds that the duty to assist the Veteran has 
been completed.  The Veteran's service treatment records are 
contained in the claims folder.  There is no indication of 
any outstanding relevant VA or private medical records that 
must be obtained.  The Board notes that the Board's April 
2009 remand, at the direction of the Court, made several 
requests for specific items of evidence.  The April 2005 
addendum referenced in a November 2005 VA opinion has been 
obtained.  The Veteran has undergone a VA examination, and 
all of the requested medical opinions have been provided.  

The one development request by the April 2009 remand that has 
not been completed concerns the additional attempts to find 
ships logs and other information from the USS STATEN ISLAND 
in order to confirm that the Veteran was exposed to asbestos.  
The Board is aware that it is obligated by law to ensure that 
the RO complies with its directives, as well as those of the 
Court.  The Court has stated that compliance by the Board or 
the RO is neither optional nor discretionary.  Where the 
remand orders of the Board or the Court are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

However, in this particular case, the Board finds that it is 
not necessary to again remand to complete the requested 
development.  The sole purpose of this development is to show 
that the Veteran was exposed to asbestos.  As the Board will 
concede that the Veteran was exposed to asbestos aboard his 
ship, any further development in this regard is of no use to 
the Veteran, and will only result in needless delay in 
reaching the final decision.  For the purposes of this 
decision, the Board finds that the Veteran was exposed to 
asbestos on the USS STATEN ISLAND in exactly the manner he 
has described.  Therefore, as there can be no possible 
benefit in an additional remand and no possible harm in 
proceeding with a decision, the Board will consider the 
Veteran's appeal without further delay.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).

Service Connection

The Veteran contends that he has developed asbestosis as a 
result of exposure to this substance during service.  He 
states that this occurred while he was stationed aboard the 
USS STATEN ISLAND during a refit.  The Veteran notes that his 
private doctor has diagnosed him as having asbestos, and 
argues that this diagnosis is at least as accurate at the 
ones obtained from VA sources.  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the Veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The Veteran's instant request to reopen his claim was 
received in July 2002.  Attached to the request was a letter 
from D.G., M.D., stating that he had examined the veteran in 
1993 and determined that the veteran had asbestosis.  Dr. 
D.G. stated that the asbestosis was caused by occupational 
exposure to asbestos at an ammunition plant where the Veteran 
worked post-service as well as some significant exposure to 
asbestos while the veteran's Navy ship was in dry dock.

Service medical records include no evidence of a lung or 
respiratory disorder, asbestosis, or asbestos exposure.  The 
July 1954 discharge examination report shows that evaluation 
of the lungs and chest were normal, that chest X-ray was 
negative, and that no physical defects were noted.  The 
service personnel records show that the Veteran served in the 
United States Navy on the USS SEVERN, USS STATEN ISLAND and 
the USS MAZAMA.  The records also show that when the veteran 
was transferred from the USS STATEN ISLAND to the USS MAZAMA 
on June 10, 1953, the commanding officer from the USS STATEN 
ISLAND reported that the Veteran had had seven months and 25 
days of duty at that command, all of which was sea duty.

An August 1989 chest X-ray report (roentgenographic 
interpretation based on the ILO 1980 classification of the 
pneumoconiosis) signed by K. H., M.D., shows that the film 
was not completely negative, that there were no parenchymal 
abnormalities consistent with pneumoconiosis, that there were 
pleural abnormalities consistent with pneumoconiosis, and 
that there were no other abnormalities.

A November 1989 letter to the Veteran from his union's 
National Occupational Disease Screening Program states that a 
copy of the enclosed report should be given to his family 
doctor.  It said that findings from his recent chest x-ray 
and pulmonary function test indicate that it was possible the 
veteran might be suffering from an occupationally-related 
lung disease.  The coordinator of the program said the 
screeners considered his findings positive.  Members of the 
union's screening team would hold a follow-up meeting with 
the veteran after the first of the year.

December 1992 records from Dr. D.G. include pulmonary 
function test results and a chest X-ray report which show 
that there were parenchymal and pleural abnormalities 
consistent with pneumoconiosis and no other abnormalities.  
Dr. D.G. reported that, in his opinion, the Veteran had 
asbestosis with a mild degree of pulmonary functional 
impairment.  Dr. D.G. recommended that the Veteran obtain 
yearly chest X-rays and that he undergo pulmonary function 
testing every two years.

May 1995 to February 1996 treatment records from Dr. D.G. 
include a June 1995 chest X-ray report which shows that the 
Veteran had parenchymal and pleural abnormalities consistent 
with pneumoconiosis and no other abnormalities.  These 
records also include pulmonary function test results; 
however, there is no interpretation of these results.  These 
records include no diagnoses.

The October 1997 VA respiratory examination report shows that 
the Veteran reported that he served in the Navy during the 
Korean War, served in Korean waters, and served on an 
ammunition ship.  He stated that he worked on the deck force 
and did a little of everything, including painting, 
repairing, and sometimes working in the engine room.  It was 
noted that the Veteran thought that he might have been 
exposed to some pipes in the engine room on board the ship.  
It also was noted that he had few, if any, problems or 
difficulties in service and that he had not really been ill 
with any specific problems or respiratory problems during 
service.

The Veteran reported that he worked on a road crew after 
service until approximately 1966 when he was employed by 
Hercules at the Radford Arsenal for about 28 years as a heavy 
equipment operator.  He retired in 1995.  He reported that 
there was exposure to asbestos at the Radford Arsenal, that 
he had had chest X-rays in 1989 or 1990 which were 
interpreted as abnormal, that he was sent to a specialist, 
and that he was diagnosed with asbestosis.  The Veteran 
stated that he received compensation from the companies that 
made asbestos and that there were at least 100 other people 
who worked at the Radford Arsenal who had similar problems.

On examination, the Veteran did not appear to be short of 
breath at rest or in any acute distress.  The lungs were 
clear to percussion and auscultation, no rales were heard, 
and there were no inspiratory or expiratory wheezes or 
rhonchi.  It was noted that chest X-rays were normal.  The 
diagnosis was history of asbestosis with mild pulmonary 
insufficiency.

October 1997 pulmonary function tests revealed that pre-
bronchodilator showed lack of adequate effort, a probably 
normal spirometry, and diffusion capacity was 51 percent and 
that may have been due to the veteran's effort.  Pulmonary 
function tests performed 20 minutes later showed suboptimal 
pre-bronchodilator results with poor flow-volume loop, and 
post-bronchodilator results which suggested normal 
spirometry.  Chest X-rays were normal.

A June 1998 VA outpatient treatment record shows that the 
Veteran's chest was clear to auscultation and percussion.  
There was no relevant diagnosis.

At the July 1998 hearing before a RO hearing officer, it was 
asserted that the Veteran's initial exposure to asbestos was 
in service and that, therefore, he should receive VA 
compensation for asbestosis.  He reported that he was on the 
deck force in service and that he performed various 
maintenance jobs.  He stated that he served on the USS SEVERN 
which only transported him to the USS STATEN ISLAND.  The 
STATEN ISLAND was in dry dock for part of his tour.  He 
helped tear out pipes in the engine room and removed the 
wrapping from the pipes and he removed insulation on the 
walls.  He reported that while on the USS MAZAMA they took 
the insulation off the walls which contained asbestos and 
painted the walls while out at sea (Tr. at 2-7).

The Veteran stated that after service he did road jobs 
operating heavy equipment and that he then went to work for 
Hercules in 1966 where he worked for 28 years and three 
months as a heavy equipment operator.  At Hercules he built 
roads and pushed out big pits for dumps for waste material 
and garbage.  He testified that, after 1973 or 1974, asbestos 
was no longer buried in these pits and others started putting 
asbestos in plastic bags and in a separate pit.  He stated 
that he loaded these materials with a front-end loader, but 
never handled them, and this was always outside.  The Veteran 
reported that he had received compensation from a company 
that manufactured the asbestos because he had asbestosis, but 
that they had never confirmed that his exposure to asbestos 
was at Hercules.  He stated that they tore down a building 
every four to six years but that he mostly built roads, dug 
out water breaks/broken pipes, and loaded coal at a big coal 
yard (Tr. at 7-12).  The Veteran reported that he had no 
respiratory problems in service, that he received annual 
examinations at Hercules, and that he found out that he had 
asbestosis somewhere around 1984 to 1988 when his union 
offered free X-rays in conjunction with a class action suit 
against the makers of asbestos (Tr. at 10-13).  He asserted 
that physicians informed him that asbestosis could take 30 to 
40 years to become symptomatic.  The service representative 
emphasized that the Veteran's work at Hercules was outside 
while his work in service was confined to small spaces; thus, 
it was as likely as not that the Veteran's asbestosis was 
related to service (Tr. at 15).

At the May 1999 hearing before a Member of the Board at the 
RO, the Veteran testified that on two occasions during 
service he worked tearing pipes and insulation down in the 
engine and boiler rooms, that these had asbestos in them, and 
that he removed asbestos from the pipes.  He stated that he 
did this in dry dock in Boston, Massachusetts, for five- and 
six-month periods and that he lived on the ship while in dry 
dock.  He reported that, while they were at sea, he did 
maintenance work including painting and scraping paint and 
that this also involved asbestos exposure.  He stated that 
his position was on the deck force, a maintenance slot, and 
that he was a seaman apprentice (Tr. at 2-3, 26).  He 
reported that his post-service work included heavy equipment 
work and only open air work and that the most enclosed work 
exposure was in service.  He testified that he was currently 
being treated for asbestosis by Dr. D.G. (Tr. at 4).  The 
service representative contended that there was no record of 
any post-service asbestos exposure and that the Board should 
request a medical opinion to determine whether it was at 
least as likely as not that the exposure to asbestos while on 
active duty was linked to the current asbestosis (Tr. at 5).

The Veteran testified in regard to his work at the Hercules 
Company.  He testified that he had been part of a class 
action suit regarding asbestos exposure and had received 
money from companies that made asbestos.  He reported that 
the union had had Hercules employees X-rayed and that these 
X-rays showed that he had asbestosis (Tr. at 13-16).  He 
stated that although he had had annual physicals and X-rays 
at the plant for years, they did not reveal asbestosis 
because there was no B-class reader and that the initial X- 
rays that showed asbestosis were sent to a B-reader (Tr. at 
27-28).  He reported that he had thrown all things associated 
with this lawsuit away (Tr. at 16).  The Veteran asserted 
that Dr. D.G. informed him that asbestosis did not show up 
for 25 years after exposure to asbestos (Tr. at 24-25).

At this May 1999 hearing, the Veteran submitted January 1999 
treatment records from Dr. D.G. and, in a written statement, 
he waived initial RO consideration of these records, 
including pulmonary function tests which showed normal 
spirometry, lung volume, and diffusion.

A June 2002 letter from Dr. D.G. to the Veteran's service 
representative was submitted as part of the record during the 
March 2004 Travel Board hearing.  In it, Dr. D.G. said that 
he evaluated the veteran in January 1993 and discovered 
asbestosis caused by the Veteran's occupational exposure to 
asbestos in the ammunition plant (Hercules) "as well as some 
significant exposure" to asbestos while the Veteran was in 
service, when ships were in dry dock and the Veteran worked 
and slept daily on board ship at the time of the ship's 
repair.

In a written signed statement in August 2003, the Veteran 
said that he removed and replaced asbestos insulation from 
around pipes on board while his ship was in dry dock in 
Boston.  Later at the Radford Arsenal, he worked in a closed 
cab in an open air environment.  He admitted being part of a 
class action lawsuit among Radford workers that was settled 
against some asbestos manufacturers, but denied that meant 
his asbestosis began at Radford.  He said any exposure to 
asbestos at Radford had nothing to do with exposure to 
asbestos while serving in the Navy.

A buddy statement dated September 2003 from F.R.F. said that 
both he and the Veteran served on the USS STATEN ISLAND in 
1952 and that they ate and slept on board while the ship was 
in dry dock.

The Veteran testified at a Travel Board hearing in March 
2004.  He testified that he was exposed to asbestos while his 
ship was in dry dock.  The Veteran was required to tear 
insulation off the pipes.  The crew ate and slept aboard ship 
while the work was in progress (Tr. at 3).  The crew was not 
provided respirators or masks during the work (Tr. at 7).  
Overhaul of the ship was the only time that the veteran had 
been exposed to asbestos in a closed environment (Tr. at 8).  
After service, the veteran worked in a munitions plant from 
1966 to 1995 (Tr. at 3).  At the munitions plant, the veteran 
worked in a closed cab, in an open-air environment (Tr. at 
4).  The Veteran underwent an annual physical examination 
while working at the munitions plant, but the company did not 
identify asbestosis (Tr. at 4).  Asbestosis was diagnosed by 
Dr. D.G. in the early 1980s, while the Veteran was still 
working at the munitions plant (Tr. at 4 and 7).  Dr. D.G. 
informed the Veteran that there was a 50-50 chance that he 
had contracted asbestosis in the military as opposed to the 
munitions plant (Tr. at 5).  While the Veteran worked at the 
munitions plant, he was involved in burying asbestos, during 
which he sat in the cab in the loader (Tr. at 6).  The 
Veteran is now short of breath, which he attributes to the 
effects of asbestosis (Tr. at 7).

At the March 2004 hearing, the Veteran testified that he was 
first diagnosed with asbestosis approximately 12 to 15 years 
before when he worked for Hercules (Tr. at 3).  He replied 
that he did not know when asked where he thought he 
contracted this disease.  He testified that he could have got 
it when in service and that Dr. D.G. told him there was a 50- 
50 chance that he could have got it in service or at 
Hercules.  But he knew for a fact that he was exposed to 
asbestosis on board ship (Tr. at 4-5).  He initially said he 
was not exposed to asbestos at Hercules.  He said in 1973, 
asbestos was buried in pits along with garbage, but that 
asbestos was then placed in bags and buried in separate pits 
by insulators.  The Veteran testified he was only around the 
pits when in the cab of a loader vehicle (Tr. at 6).  In 
service, he spent about eight months in dry dock in Boston 
(Tr. at 9).

A VA pulmonary specialist reviewed the veteran's claims file 
in January 2005 per the Board's August 2004 remand.  
According to the report, the Veteran was not seen or 
examined.  Rather than opine on whether it was as likely as 
not that the Veteran's reported inservice exposure to 
asbestos was in part responsible for the onset of asbestosis, 
as the Board requested, the pulmonary specialist concluded 
that it was not possible to corroborate any finding of 
asbestosis in the Veteran.

The report noted the veteran was diagnosed with asbestosis by 
a private pulmonologist in either the early 1980s or 1993.  
It was noted the basis for this diagnosis was not clear.  The 
VA pulmonary specialist notes there is no specific 
radiographic report from that time.  There was a 1999 chest 
x-ray interpreted by Dr. H.  At that time there were no 
parenchymal abnormalities consistent with pneumoconiosis.  
There were some pleural abnormalities, possibly consistent 
with asbestos exposure.  A radiograph in 1997 at the VAMC was 
normal with regard to both parenchymal and pleural 
abnormalities.  Pulmonary function studies at the VAMC in 
1997 were suboptimal with regards to the veteran's 
performance.  Pulmonary function studies by Dr. D.G. in 1999 
were notable for normal spirometry values, normal lung 
volumes, and normal diffusion.

The VA pulmonary specialist concluded that it was not 
possible to corroborate the finding of asbestosis in the 
Veteran.  Specifics of exposure were still in question and 
pulmonary function studies and the most recent chest x-ray 
did not confirm a diagnosis of asbestosis.  It was noted that 
the pulmonary parenchymal abnormalities in asbestosis- 
associated lung disease are associated with respiratory 
impairment.  The presence of pleural plaques in and of 
themselves did not necessarily cause respiratory 
difficulties, but they were a marker of some asbestos 
inhalation.

The VA pulmonary specialist recommended a high resolution CAT 
scan of the veteran for a better assessment.

The record shows that a high resolution CT scan was obtained 
in April 2005.  The report of this scan states that it was 
markedly limited due to lack of intravenous contrast.  Mild 
bronchiestasis was noted.  However, there was no pleural 
effusion, no focal infiltrate, and no peripheral 
honeycombing.  

In a November 2005 addendum to the VA specialist's report, a 
different VA staff physician refers to an April 2005 note 
dictated by the VA pulmonary specialist.  The specialist said 
that the CT scan of the thorax was reviewed with the chief of 
radiology and there was no stigmata of asbestos exposure.  
Per the chief of radiology and the pulmonary specialist, the 
Veteran had no signs or symptoms of asbestosis.  At the 
request of the April 2009 remand, a copy of the April 2005 
addendum has been obtained and placed in the claims folder.  
The April 2005 addendum reads exactly as it was described in 
the November 2005 addendum.  

The Veteran was afforded a VA respiratory examination in June 
2009 by the same examiner who authored the November 2005 
addendum.  The claims folder was reviewed and the evidence of 
record was discussed, with particular attention given to the 
January, April and November 2005 records from the previous VA 
examinations and opinions.  

On examination, the Veteran reported that he had not seen any 
physician in the past year for any kind of treatment for 
asbestosis.  He reported a daily cough that was productive of 
about a tablespoon of sputum and dyspnea on exertion.  He did 
not require oxygen.  The heart was normal and the lungs were 
clear.  A chest X-ray showed a mild thickening along the 
right minor fissure.  The lungs were grossly clear.  There 
was no definite evidence of pleural calcification or 
calcified plaques, and there was no pleural effusion.  The 
impression was of no obvious active pulmonary disease.  The 
examiner commented that pleural plaques would be an 
indication of possible asbestos exposure but it would not 
necessarily mean that he had asbestosis.  

It was further noted that the Veteran had been afforded a CT 
scan of the thorax in July 2009.  This revealed a few small 
areas of focal pleural thickening bilaterally, but no 
calcified pleural plaques were found.  Chronic lung changes 
were seen, but there were no acute infiltrates, masses, or 
suspicious nodules.  There had been no significant change 
since the April 2005 study.  The impression was of mild focal 
pleural thickening.  The examiner opined that the CT scan was 
not indicative of any asbestos exposure or asbestosis.  

The examiner opined that the Veteran did not have any current 
diagnosis of asbestosis in view of the physical examination, 
X-ray studies and CT scan of the thorax.  The examiner also 
opined that there was no evidence that the Veteran had ever 
had asbestosis.  The April 2005 CT scan was noted to have 
been an adequate study on which to base the November 2005 
medical opinion.  However, the July 2009 CT scan was 
performed in order to ensure accuracy.  The examiner noted 
that he had discussed the case with a specialist in pulmonary 
medicine and with the facility's Chief of Radiology.  Both of 
these doctors agreed that there was no evidence of asbestos 
exposure or asbestosis on the examination, the X-ray studies, 
or the CT scan.  

The examiner further opined that it was not necessary to have 
obtained X-ray studies from 1999 before rendering the 
November 2005 opinion.  The reason for this was that if the 
Veteran did have asbestosis at that time it would simply be 
much worse on the current X-ray studies than it was on the 
1999 films.  Finally, in response to a question as to whether 
or not the lack of a current finding of asbestosis simply 
meant that it has improved to the point of becoming 
asymptomatic, the examiner added that it was his experience 
over many years of medical practice including surgery that 
asbestosis, once diagnosed in a patient, never improved.  
Instead, asbestosis would simply become progressively worse.  
Therefore, it was more likely than not that the Veteran had 
never had asbestosis.  

Analysis

Initially, as noted above, for the purpose of this decision 
the Board concedes that the Veteran was exposed to asbestos 
during active service.  However, the Board notes that mere 
exposure to asbestos in and of itself is not a disability.  
Therefore, the question now becomes whether or not this 
exposure resulted in the development of a chronic disability, 
namely asbestosis.  The Board finds that it did not.  

Prior to discussing the evidence, the Board notes the 
observations of the August 2008 decision of the Court that 
the September 1999 Board decision and the August 2004 Board 
decision both appear to create a presumption that the Veteran 
has a current diagnosis of asbestosis.  Indeed, the Board 
agrees that the September 1999 decision conceded that the 
Veteran had a diagnosis of asbestosis but denied his claim on 
other grounds.  

However, the September 1999 decision was reopened on the 
basis of new and material evidence by the Board in September 
2004.  When a claim is reopened on this basis, the Secretary 
shall "...review the former disposition of the claim".  
38 U.S.C.A. § 5108 (West 2002).  In other words, the Board is 
to conduct a de novo review of all the evidence, both old and 
new.  The Court has found that 38 U.S.C.A. § 7104, which 
defines the jurisdiction of the Board, "...contains no 
limitations on the Board's ability to review favorable 
findings."  Anderson v. Shinseki, 22 Vet. App. 423, 428 
(2009); see also McBurney v. Shinseki, 23 Vet. App. 136 
(2009).  Although the Board notes that the favorable findings 
referenced by the Court in the Anderson and McBurney 
decisions were made by the RO, the Board is unaware of any 
limitation to its jurisdiction in 38 U.S.C.A. § 7104 
regarding a favorable finding in one of its own previous 
decisions once that decision has been reopened by new and 
material evidence and a de novo review is required.  

Furthermore, the Board notes that the August 2004 Board 
decision was in two parts.  In the first part, the Board 
considered whether or not new and material evidence had been 
submitted to reopen the September 1999 Board decision which 
previously denied the claim for service connection for 
asbestosis.  In making this determination, the newly 
presented evidence is presumed to be credible for purposes of 
determining whether or not it is new and material.  Savage v. 
Gober, 10 Vet. App. 488 (1997).  In the second part of this 
decision, the Board remanded the claim for further 
evidentiary development.  A remand is a preliminary order and 
not a decision on the merits.  38 C.F.R. § 20.1100(b) (2009).  
Therefore, the statements of the Board as to the existence of 
a current diagnosis of asbestosis in either portion of the 
August 2004 decision were not final factual determinations.  

Therefore, the Board finds that it is not bound by any 
findings in the September 1999 or August 2004 decisions as to 
whether or not the Veteran has or has ever had an accurate 
and confirmed diagnosis of asbestosis as it conducts its 
current de novo review of the evidence.  

After making a de novo review, the Board finds that the 
preponderance of the evidence indicates that the Veteran does 
not have a current diagnosis of asbestosis, and that in fact 
he has never had this disease.  

The only doctor to render a diagnosis of asbestosis is Dr. 
D.G.  The June 2002 letter from Dr. D.G. states this 
diagnosis was made on the basis of a January 1993 
examination, although in actuality, the record shows that the 
examinations were conducted in December 1992.  Pulmonary 
function testing and X-ray studies were included, and as 
previously noted the X-ray study found there were parenchymal 
and pleural abnormalities consistent with pneumoconiosis and 
no other abnormalities.  The diagnosis of "....asbestosis with 
a mild degree of pulmonary functional impairment." did not 
include any reasons or bases as to which findings led to the 
diagnosis.  There is no indication that the Veteran was 
provided with a CT scan, and no indication that Dr. D.G. 
consulted any other physicians prior to providing his 
diagnosis.  

The only other examination to note asbestosis was the October 
1997 VA examination, but this examination noted asbestosis by 
history only.  The current findings were reported to be 
normal.  Records from Dr. D.G. dated from 1995 to 1996 and 
1999 are also in the record but do not repeat his earlier 
diagnosis.  

In contrast, the VA opinions obtained in 2005 and 2009 found 
that the Veteran does not have a diagnosis of asbestosis and 
more likely than not that he has never had asbestosis.  These 
opinions were obtained after a review of all the medical 
evidence in the claims folder, including the findings of Dr. 
D.G. and all subsequent findings.  The radiographic evidence 
included not only X-ray studies, but CT scans.  Pulmonary 
function testing was reviewed.  The June 2009 opinion was 
based in part on a physical examination of the Veteran.  The 
June 2009 examiner noted that he reached his opinion after 
consulting with both a pulmonary specialist and the Chief of 
Radiology at his facility.  This examiner explained that the 
April 2005 CT scan provided an adequate study on which to 
base the November 2005 opinion, and obtained a second study 
for good measure.  He also explained that it was not 
necessary to obtain the 1999 X-ray studies because 
asbestosis, if ever present, would continue to be shown on 
current X-ray studies and, if present, would have revealed 
itself to be worse on the X-rays obtained since 1999.  

The Board finds that the 2005 and 2009 opinions are of more 
probative value than the diagnosis of Dr. D.G. for the 
following reasons.  First, these opinions were based on a 
greater amount of and more current medical findings that can 
be expected to reveal a more accurate indication of the 
Veteran's condition.  In addition to treatment records, 
studies, and X-rays conducted since December 1992, the 
current VA examiners also utilized CT scans, and thus had a 
more accurate view of the Veteran's lungs than could be 
afforded by an X-ray study.  Secondly, it is clear that the 
2005 and 2009 opinions were rendered by not just one doctor 
but by a team of experts whose unanimous conclusion is that 
the Veteran does not have and has never had asbestosis.  In 
contrast, the diagnosis of Dr. D.G. has never been replicated 
by any other doctor.  Finally, the VA opinions include the 
extensive reasons and bases described above as to why the 
Veteran does not have and has never had asbestosis.  Dr. D.G. 
did not provide any reasoning in support of his diagnosis.  

Therefore, the Board concludes that the preponderance of the 
evidence is against a finding that the Veteran has a current 
diagnosis of asbestosis.  The preponderance of the evidence 
is also against a finding that the Veteran has ever had 
asbestosis.  The June 2009 opinion makes it abundantly clear 
that asbestosis is not a condition that would improve during 
the course of an appeal, and that if the diagnosis of Dr. 
D.G. had been accurate, asbestosis would still be present.  
There is no medical evidence to the contrast.  As the Veteran 
has never had asbestosis during the course of his appeal, 
there is no basis for a grant of service connection for a 
staged rating, and McClain v. Nicholson, 21 Vet. App. 319, 
321 (2009) is not for application.  Furthermore, as there is 
no current diagnosis of asbestosis, service connection for 
this disability is not warranted.  See Degmetich v. Brown, 
104 F.3d 1328 (1997) (holding that Secretary's and Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Caluza v. Brown, 7 Vet. App. 498, 505 
(1995); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992). 


ORDER

Entitlement to service connection for asbestosis is denied. 


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


